Citation Nr: 0022767	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  99-02 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of zero percent for a 
right knee disorder, status post reconstructive and 
arthroscopic surgeries, with degenerative joint disease.

2.  Entitlement to a rating in excess of zero percent for 
residuals of Grade I left ankle sprain.

3.  Entitlement to a rating in excess of zero percent for 
degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from November 1990 to October 
1997.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) granted entitlement to service 
connection for disability associated with disorders of the 
right knee, left ankle, and low back.  Each of the service-
connected disorders was rated zero percent disabling.  The 
veteran has perfected an appeal of those ratings.  

In its October 1998 statement of the case (SOC) the RO 
characterized the issues  as entitlement to service 
connection for the disabilities in question.  The Board notes 
that the United States Court of Veterans Appeals (now the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court), in Fenderson v. West, 12 Vet. App. 
119 (1999) held, in part, that the RO never issued a SOC 
concerning the issue involving the right testicle, as the 
document adding that issue to the appeal "mistakenly treated 
the right-testicle claim as one for an '[i]ncreased 
evaluation for service[-]connected ... residuals of surgery to 
right testicle' ... rather than as a disagreement with the 
original rating award, which is what it was."  Id. at 132, 
emphasis in the original.  Fenderson involved a situation in 
which the Board had concluded that the appeal as to the issue 
involving the right testicle was not properly before it, on 
the basis that a substantive appeal had not been filed. 

This case differs from Fenderson in that the appellant did 
file a timely substantive appeal concerning the initial 
rating to be assigned for the disability at issue.  The SOC 
did provide him with the appropriate, applicable law and 
regulations and an adequate discussion of the basis for the 
RO's assignment of the initial disability evaluation.  The 
appellant's timely substantive appeal clearly indicated that 
he knew that the appeal was from the RO's initial assignment 
of a disability evaluation.  The Board observes that the 
Court, in Fenderson, did not specify a formulation of the 
issue that would be satisfactory, but only distinguished the 
situation of filing a NOD following the grant of service 
connection and the initial assignment of a disability 
evaluation from that of filing a NOD from the denial of a 
claim for increase.  Moreover, the appellant in this case has 
clearly indicated that what he seeks is the assignment of a 
higher disability evaluation.  Consequently, the Board sees 
no prejudice to the veteran in either the RO's 
characterization of the issue or in the Board's 
characterization of the issue as one of entitlement to the 
assignment of a higher disability evaluation for the service-
connected right knee, left ankle, and low back disabilities.  
See Bernard v. Brown, 4 Vet. App. 384 (1883).  Therefore, the 
Board will not remand this matter solely for a re-
characterization of the issue in a new SOC.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The veteran's right knee disorder, diagnosed as 
degenerative joint disease status post reconstructive and 
arthroscopic surgeries, is manifested by X-ray findings of 
joint narrowing, and clinical findings of painful motion and 
crepitus.

2.  The veteran's disability from residuals of left ankle 
sprain is manifested by tenderness to palpation of the 
lateral malleolus and slight pain in the same area with 
inversion, without moderate limitation of motion or 
limitation of motion due to pain.

3. The veteran's disability from a low back disorder, 
diagnosed as degenerative disc disease, is manifested by mild 
functional loss due to pain with motion, without more than 
slight limitation of motion due to pain, and without 
radicular symptoms.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 10 percent, but no higher, 
are met for the veteran's disability from right knee 
degenerative joint disease status post reconstructive and 
arthroscopic surgeries.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 
4.45, 4.71a, Diagnostic Codes 5003, 5257, 5269, 5261 (1999).

2.  The criteria for a rating in excess of zero percent for 
residuals of left ankle sprain are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic Code 5271 (1999).

3.  The criteria for a rating of 10 percent, but no higher, 
are met for the veteran's disability from degenerative disc 
disease at the vertebral interspace at the fifth lumbar and 
first sacral vertebrae (L5-S1).  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.41, 4.45, 4.71a, Diagnostic Codes 5003, 5092, 5293, 5295 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App.  218 (1995).

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  In 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).  
When utilizing the rating schedules, when an unlisted 
condition is encountered, the VA is permitted to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).  It is essential, both in the examination and in the 
evaluation of disability, that each disability be viewed in 
relation to its history.  38 C.F.R. § 4.1 (1999).

I.  Right Knee

The veteran's service medical records show that he incurred a 
right knee injury during his active duty service.  After 
conservative treatment failed to resolve the associated 
disability, the veteran underwent surgery in July 1994 for 
anterior cruciate ligament reconstruction.  Six months later, 
in January 1995, he underwent another surgery after he 
continued to have complaints of pain, particularly at the 
site of a tibial screw.  Under anesthesia and prior to the 
second operation, the knee was examined and was found to be 
unstable.  Arthroscopic inspection of the knee confirmed 
ligamentous laxity.  A screw was removed from the right 
tibia.  Subsequently dated service medical records indicate 
that the veteran continued to have complaints associated with 
his right knee.  In December 1995, he underwent yet another 
surgery for reconstruction of the right anterior cruciate 
ligament.  During a medical examination in October 1996, the 
veteran gave a history of "trick" or locked knee.  His 
complaints were of constant pain, radiating to the hip and 
down to the ankle.  He told an examiner he was unable to 
kneel, could run only 50 yards, and had swelling in the knee.  
An examiner noted that the right knee had medial and lateral 
surgical scars.  Also noted was crepitus and tenderness.  
There was no obvious effusion or swelling.  No diagnosis was 
reported.

During a VA medical examination in April 1998, the veteran's 
complaints were of constant right knee pain which was worse 
with prolonged activity such as lifting and walking.  
Prolonged sitting caused pain.  He also complained of a 
popping and cracking sensation in the knee.  He told the 
examiner that his right knee tended to give away, although he 
had not fallen.  Examination of the right knee revealed two 
well-healed surgical scars and several arthroscopic surgical 
scars.  There was tenderness over the patella and laterally.  
Range of motion was full, with flexion of 140 degrees and 
extension to zero degrees.  There was pain and crepitus with 
such motion.  The examiner noted a history of instability.  
The veteran favored the right knee when he walked.  He could 
not perform a deep knee bend over the right knee.  X-rays of 
the right knee revealed two screws, one in the distal femur 
and the other in the proximal tibia.  The medial joint space 
was slightly narrowed.  Multiple opaque densities were seen 
in the distal thigh.  The pertinent diagnosis was chronic 
right knee pain, status post reconstructive and arthroscopic 
surgeries, and degenerative joint disease of the right knee.

The veteran was granted entitlement to service connection for 
status post reconstructive surgery and arthroscopic surgery 
of the right knee, with degenerative joint disease by the 
RO's June 1998 rating decision.  Utilizing Diagnostic Code 
5257, the RO rated the associated disability zero percent 
disabling, effective from the time of the veteran's 
separation from service.  Under Diagnostic Code 5257, 
impairment of the knee other than ankylosis is rated based on 
recurrent subluxation or lateral instability, and ratings of 
10, 20, or 30 percent are assigned where such symptoms as 
slight, moderate, or severe, respectively.

The Board finds no evidence that the veteran's disability 
from his right knee disorder is manifested by recurrent 
subluxation or lateral instability.  Nonetheless, there are: 
a diagnosis of right knee degenerative joint disease; X-ray 
findings of joint narrowing, and; clinical findings of 
painful motion and crepitus.  Under such circumstances, the 
Board finds that an award of 10 percent is supported under 
the criteria of Diagnostic Code 5003.  Under Diagnostic Code 
5003, degenerative arthritis established by X-ray findings is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
codes, a rating of 10 percent is for application for each 
major joint or group of minor joints affected by limitation 
of motion.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.

The Board has considered the provisions of 38 C.F.R. § 4.7, 
which provide for assignment of the next higher evaluation 
where the disability picture more closely approximates the 
criteria for the next higher evaluations.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. The 
veteran's low back disability, as discussed above, does not 
approximate the criteria for the next higher schedular 
evaluation of 20 percent, as there are no clinical findings 
of recurrent subluxation or lateral instability, nor are 
there clinical findings of more than slight limitation of 
motion in flexion or extension of the knee.

The Board finds that the veteran's disability from his right 
knee disorder is manifested by X-ray findings of arthritis 
and objective findings of painful motion with crepitus, 
although range of motion is not limited to an otherwise 
compensable degree.  Therefore, the Board concludes that the 
criteria for a rating of 10 percent, but no higher, are met.

II.  Left Ankle

In the claim the veteran filed in December 1997, he asserted 
that he injured his left ankle in 1997.  A service medical 
record dated in July 1997 documented such an injury.  He 
reported that he had fallen and twisted his left ankle.  On 
examination, the ankle was swollen and tender to palpation.  
An X-ray showed no fracture.  The examiner noted an 
impression of ankle sprain.

During the April 1998 VA examination, veteran told the 
examiner that his left ankle gave out occasionally and was 
painful with physical activity.  On examination, the examiner 
noted slight tenderness around the lateral malleolar area.  
There was no swelling or effusion.  Range of motion was full, 
with 20 degrees of dorsiflexion and 40 degrees of plantar 
flexion.  There was slight pain over the lateral aspect of 
the left ankle with inversion.  Otherwise, the examination of 
the ankle was unremarkable.  An X-ray of the ankle was 
normal.  The examiner reported a diagnosis of residuals of 
left ankle sprain with mild function loss due to pain.

The veteran was granted entitlement to service connection for 
residuals of Grade I left ankle sprain by the RO's June 1998 
rating decision.  The associated disability has been rated 
zero percent disabling since the veteran's separation from 
service.  The RO utilized Diagnostic Code 5271 to evaluated 
the veteran's disability from his left ankle disorder.  Under 
that diagnostic code, moderate limitation of motion of the 
ankle joint warrants an assignment of a 10 percent rating.  
Where there is marked limitation of motion, a 20 percent 
rating is assigned.

The record contains no clinical findings that the veteran's 
left ankle disability is manifested by limited motion in the 
ankle joint.  Further there are nor indications of moderate 
limitation of motion due to pain.  Although there were 
objective findings during the April 1998 VA examination of 
tenderness to palpation over the lateral aspect of the 
malleolar area and pain with inversion, such symptoms were 
described by the examiner as slight.

Based on a review of the entire record, the Board finds that 
the veteran's disability from residuals of left ankle sprain 
is manifested by tenderness to palpation of the lateral 
malleolus area and slight pain in the same area with 
inversion, without moderate limitation of motion or 
limitation of motion due to pain.  Therefore, the Board 
concludes that the criteria for a rating in excess of zero 
percent have not been met.

Further, the Board finds that the veteran's disability 
picture from his left ankle disorder does not more closely 
approximate the criteria for the next higher rating of 10 
percent, as there is no showing of more than slight 
limitation of motion due to pain with eversion of the ankle.  
38 C.F.R. § 4.7 (1999).

III. Low Back

During his active service in May 1993, the veteran had 
complaints of middle back pain.  Examination revealed right 
sided muscle spasm with pain on palpation at the lowest level 
of the thoracic spine.  The diagnosis was muscle strain.  In 
February 1996, the veteran was diagnosed to have mechanical 
low back pain.  At the time of his December 1996 medical 
examination, the veteran reported that he had recurrent back 
pain.  An examiner elaborated that the veteran reported 
"pinching" low back pain in the right sacroiliac area which 
he attributed to limping.  No pertinent diagnosis was 
reported.

During the April 1998 VA examination, the veteran reported 
having back pain for the previous one to two years.  He 
denied having a back injury and attributed his symptoms to 
his knee disorder.  He described pain in the lower back, 
mostly on the right side, and pinching in the same area.  The 
frequency of such symptoms was one to two times per month.  
The symptoms became worse with physical activity, prolonged 
walking, and lifting.  He denied a history of radiating pain 
from the back, numbness or tingling, and bowel or bladder 
problems.  Examination of the thoracolumbar spine revealed 
slight tenderness over the upper lumbar spine, more so on the 
right side.  There was no muscle spasm or abnormal spine 
curvature.  Range of motion was full, with 95 degrees of 
forward flexion, 35 degrees of backward extension, 40 degrees 
of lateral flexion to each side, and 35 degrees of left and 
right rotation.  Such motion was not accompanied by pain or 
spasm.  Straight leg raising test was negative to 90 degrees.  
Deep tendon reflexes were symmetrical, as were plantar 
reflexes.  There was no focal neurological deficit.  X-rays 
of the lumbosacral spine revealed a narrowing at the 
interspace between the L5-S1.  The reported diagnosis was 
degenerative disc disease at L5-S1, with mild functional loss 
due to pain.

In its June 1998 rating decision, the RO determined that the 
veteran's low back disorder was service connected.  A zero 
percent rating was assigned for degenerative disc disease of 
the lumbosacral spine, utilizing Diagnostic Codes 5003 and 
5295.  As noted above, under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Under Diagnostic Code 5292, 
limitation of motion of the lumbar spine is rated 10, 20, or 
40 percent disabling where such limitation, is slight, 
moderate, or severe, respectively.

Under Diagnostic Code 5295, lumbosacral strain is rated 40 
percent disabling for severe symptoms, with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the foregoing with abnormal mobility on forced motion.  A 
20 percent evaluation is for assignment where there is muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position.  A 10 percent 
evaluation is warranted for lumbosacral strain where there is 
characteristic pain on motion.

As the clinical findings during the April 1998 VA examination 
indicate that the veteran had mild functional loss due to 
pain with motion, the Board concludes that the criteria for a 
rating of 10 percent under Diagnostic Code 5295 have been 
met. 

Considering whether the veteran's disability picture more 
closely approximates the criteria for the next higher rating 
of 20 percent, the Board notes that he has only slight 
limitation of motion of the lumbar spine due to pain, without 
muscle spasm or unilateral loss of lateral spine motion.  
Therefore, assignment of a higher rating pursuant to 
38 C.F.R. § 4.7 under Diagnostic Code 5295 is not 
appropriate.

The Board has considered the veteran's back disability in the 
context of other diagnostic codes in order to determine if a 
higher rating is assignable pursuant to such other codes.  
However, it does not appear that the veteran has compensable 
limitation of motion under Diagnostic Code 5292.  Nor does it 
appear that he has the radicular symptoms which would support 
a rating in excess of 10 percent under Diagnostic Code 5293.

IV.  Extraschedular and other Consideration

In reaching its decision regarding the ratings of the 
veteran's service-connected disabilities, the Board has 
considered the complete history of the disabilities in 
question as well as the current clinical manifestation and 
the effect the disability may have on the earning capacity of 
the veteran.  38 C. F. R. §§  4.1, 4.2, 4.41 (1999).  Where 
the disability results from trauma, the original injury has 
been reviewed.  The functional impairment that can be 
attributed to pain or weakness has been taken into account.  
See DeLuca v. Brown, 8 Vet App 202 (1996).

The Board has considered the factors listed in 38 C.F.R. 
§ 4.45, which include less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or lengthened 
tendons, etc.); excess fatigability; incoordination, impaired 
ability to execute skilled movements smoothly; and pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.

As discussed above, the impairments associated with the 
veteran's service-connected musculoskeletal disabilities are 
not manifested by the factors listed in 38 C.F.R. § 4.45.  
For example, during the most recent VA examination, the 
veteran did not have swelling, deformity, atrophy of disuse, 
instability of station, or disturbance of locomotion.  Nor 
has the veteran asserted the presence of such factors as 
excess fatigability, incoordination, or impaired ability to 
execute skilled movements smoothly.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  As discussed above, there is a wide 
range of higher schedular ratings for each of the veteran's 
service-connected disabilities, but the preponderance of the 
clinical evidence in this case does not support the 
assignment of such higher ratings.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization for any of his service-connected 
disorders.  Nor is it shown that he requires frequent 
treatment of such disorders or that they otherwise so 
markedly interfere with employment as to render application 
of regular schedular standards impractical.  The Board 
concludes that such of the veteran's service-connected 
disabilities that are rated as compensable under schedular 
criteria are adequately compensated by the ratings discussed 
in this decision.  Therefore, extraschedular consideration 
under 38 C.F.R. § 3.321(b) is not warranted in this case.


ORDER

A rating of 10 percent each is granted for the veteran's 
right knee disorder and his low back disorder, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

A rating in excess of zero percent for the veteran's left 
ankle disorder is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

